Citation Nr: 0126911	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fracture of the 
coccyx.

2.  Evaluation of service-connected fracture of the sacrum 
with post-traumatic degenerative changes and disc disease of 
the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from August 1950 to June 
1952, and in September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, in which the RO denied the 
veteran's claim of entitlement to service connection for 
fracture of the coccyx, and granted service connection for 
fracture of the sacrum with post-traumatic degenerative 
changes and disc disease of the thoracic and lumbar spine, 
and assigned a 20 percent rating.  The veteran appealed the 
denial of service connection as well as the issue of 
entitlement to a higher evaluation for his fracture of the 
sacrum with post-traumatic degenerative changes and disc 
disease of the thoracic and lumbar spine.

In August 2001, a video conference hearing was held before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


REMAND

With regard to the claim for service connection, in March 
2000, the RO denied the veteran's claim as not well grounded.  
The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the 

obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In addition, under the VCAA, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  This duty may include providing a claimant with a 
medical examination and/or a medical opinion.  See VCAA, 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  In this 
case, the veteran has not been afforded a VA examination of 
his fracture of the sacrum with post-traumatic degenerative 
changes and disc disease of the thoracic and lumbar spine.  
On remand, he should be scheduled for an orthopedic 
examination to determine the extent of disability caused by 
his service-connected fracture of the sacrum with post-
traumatic degenerative changes and disc disease of the 
thoracic and lumbar spine.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) 

specifically pointed out that examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  Under the circumstances, the veteran's VA examination 
should include an examination of his coccyx.  Therefore, this 
case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his back which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  The RO should determine whether the 
notice and duty to assist provisions of 
the VCAA have been complied with to 
include consideration of the newly 
adopted regulations implementing VCAA.  

3.  The veteran should be examined by a 
specialist in orthopedic disorders in 
order to determine whether the veteran 
has a disorder involving the coccyx, and 
to determine the extent of disability 
caused by his service-connected fracture 
of the sacrum with post-traumatic 
degenerative changes and disc disease of 
the thoracic and lumbar spine.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
offer a full description of the effect of 
this disability upon the veteran's 
ordinary and vocational activities.  The 
examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the affected 
joints should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 

additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.

4.  Thereafter, if it is otherwise 
determined that there has been compliance 
with VCAA and implementing regulations, 
the RO should review the record, and 
determine whether entitlement to service 
connection for fracture of the coccyx is 
in order, and whether a higher evaluation 
for service-connected fracture of the 
sacrum with post-traumatic degenerative 
changes and disc disease of the thoracic 
and lumbar spine is warranted.  If either 
of the decisions remain adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




